DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the seeding phase ramp down” for which there is insufficient antecedent basis in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 9, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 2009/0257280) .
Regarding claims 1 and 9, Oh discloses a memory device (and related method) comprising: a memory array (see Figure 2, 130); and control logic (150), operatively coupled with the memory array, to perform operations comprising :initiating a program operation on the memory array (see Figure 15), the program operation comprising a seeding phase (T2-T3); causing a seeding voltage (Channel potential)) to be applied to a string of memory cells in a data block of the memory array during the seeding phase of the program operation; causing a first positive voltage (Vpass) to be applied to a first plurality of word lines (WLi, WLi-1 for example) of the data block during the seeding phase, wherein each of the first plurality of word lines is coupled to a corresponding memory cell of a first plurality of memory cells in the string of memory cells (see Figure 14), the first plurality of word lines comprising a selected word line (WLi) associated with the program operation; and causing a second positive voltage (Vpassn-1 for example) to be applied to one or more second word lines (WLn-1) coupled to one or more second memory cells on a source-side (see Figure 14) of the first plurality of memory cells in the string of memory cells during the seeding phase, wherein the second positive voltage is less than the first positive voltage (Vpassn-1 is less than Vpass, see Figure 15A).
Regarding claims 2 and 10, Oh discloses the memory device of claim 1, wherein the selected word line is coupled to a first memory cell of the first plurality of memory cells, and wherein causing the first positive voltage to be applied to the first plurality of word lines of the data block comprises: causing the first positive voltage to be applied to one or more third word lines (WL i-3 for example) of the first plurality of word lines coupled to one or more of the first plurality of memory cells on a drain-side of the first memory cell in the string of memory cells.
Regarding claims 3 and 11, Oh discloses the memory device of claim 2, wherein causing the first positive voltage to be applied to the first plurality of word lines of the data block comprises: causing the first positive voltage to be applied to one or more fourth word lines (WLi-2) of the fist plurality of word lines coupled to one or more of the first plurality of memory cells on a source-side of the first memory cell in the string of memory cells.

	Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Perlstein (US 2016/0267004).
Claims 17 and 18 recite substantially features from claims 1 and 2 above with the addition of the first string being part of a first sub block making up a block of memory cells comprising a second unselected sub block comprising a second string wherein the word lines thereof are biased along with the word lines of the selected block.  While Oh fails to teach this hierarchy of storage array such an arrangement is well-known in the art as a configuration for a 3D memory. For example, Perlstein shows such an arrangement in Figures 1-3 and it would have been obvious to those having ordinary skill at the time of filing to provide such a configuration of the device/method of Oh in order to provide it as a 3D memory and increase memory density as such an arrangement allows.

Allowable Subject Matter
Claims 4-8, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or reasonably suggest in combination causing a third positive voltage to be applied to one or more fifth word lines coupled to one or more third memory cells on the source-side of the one or more second memory cells in the string of memory cells during the seeding phase, wherein the third positive voltage is less than the second positive voltage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited and attached art disclose various embodiments of pre-program bias conditions of word lines which vary based on location relative to the source or distance from the selected word line.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824